DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 9/9/2021.  

Claims
Claims 1, 10, and 19 have been amended. 
Claims 5, 6, 14, 15, 23, and 24 have been cancelled.
Claims 1-4, 7-13, 16-22, and 25-27 are currently pending in the application. 

Terminal Disclaimer
The terminal disclaimer filed on 5/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 16254706 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
103
The applicant argues that the cited references Atsmon/Gaudin/Bartylla fail to teach or suggest all features as recited in the claims, including a sound generator configured as an 
Gaudin discloses a vehicle that can perform a payment with a POS by wirelessly transmitting a payment token to the POS.  Bartylla discloses a vehicle with ultrasonic sensors that include a piezo element to generate sound signals to assist with parking operations.  Since both Gaudin and Bartylla disclose transportation vehicles, it would have been obvious to one of ordinary skill in the art to include the ultrasonic sensor with the piezo element of Bartylla to the vehicle of Gaudin in order to send sound signals that assist with parking operations.  Atsmon discloses a payment card that contains an ultrasonic sensor that includes a piezo element in order to generate ultrasonic sound waves to transmit payment information.  Since both Atsmon and Bartylla disclose an ultrasonic sensor with a piezo element, it would have been obvious to one of ordinary skill in the art to use the piezo element of Bartylla to send payment information.  Since Atsmon discloses the use of an ultrasonic sensor with a piezo element used to perform a transaction using ultrasonic sound waves, it would be obvious to one of ordinary skill in the art to use the ultrasonic piezo parking sensor of Bartylla on the vehicle of Gaudin to perform the wireless transaction of Gaudin.  One of ordinary skill in the art would find it obvious to use any known type of wireless data transmission medium to send payment data including an ultrasonic piezo parking sensor as disclosed by Bartylla/Atsmon.  
112
The previous 112 rejections are withdrawn and were not meant to be added to the previous office action.  
Claim Interpretation
The examiner maintains the claim interpretation of “a sound generator… for providing…”.  Here the sound generator is a generic placeholder that is not modified by sufficient structure, material, or acts for performing the claimed function.  Here the “sound generator” is covered by the corresponding structure in the specification [0015]-[0016] where it explains that the transmitters 14 may form sound generation means for providing communication signals as sound.  The transmitters may be ultrasonic transmitters.  
Double Patenting
The non-statutory double patenting rejection has been withdrawn due to the terminal disclaimer filed on 5/7/2021.  Further, co-pending application 16254706 which was the basis of the double patenting rejection has been abandoned.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this application, the phrases found in claims 1, 5, 7, “sound generator… for providing…” is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure is found, for example, in the specification at paragraph [0015] where it explains that “the transmitters 14 may form sound generation means for providing communication signals as sound.”  ’681 Specification, at [0015].  And by extension in paragraph [0016], for example, “the transmitters 14 may be ultrasonic transmitters.”  ’681 Specification, at [0016].  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–4, 7–9, 10–13, 16–18, 19–22, and 25–27 are rejected under 35 U.S.C. § 103 as being unpatentable over Gaudin, Connected Car as a Payment Device, U.S. Pat. No. 10,504,094 (“Gaudin”) in view of Bartylla, Ultrasonic sensor and device and method for measuring a distance between a vehicle and an obstacle, U.S. Pub. No. 2015/0124564 (“Bartylla”) in view of Atsmon et al., Physical Presence Digital Authentication System, U.S. Pub. No. 2010/0256976 (Oct. 7, 2010) (“Atsmon”).
Regarding claims 1, 10, and 19, Gaudin, Connected Car as a Payment Device, U.S. Pat. No. 10,504,094 teaches the following limitations.
A transportation vehicle including equipment for providing secure communication, the transportation vehicle comprising.  Gaudin discloses “head unit 14 [that] may include one or more processor(s) such as a microprocessor coupled to memory. . . . The memory may store, for example, instructions executable on the processors for a vehicle payment application.”  Gaudin, Col. 7, ll. 60–63, 66–67 to Col. 8, l. 1. 
A vehicle chassis.  Gaudin, FIG. 1, Unit 12.  
A communication system mounted on the vehicle chassis, the communication system including a processor and a memory device, the processor executing instructions stored on the memory device to provide communication commands based on executed instructions.  Gaudin discloses “head unit 14 [that] may include one or more processor(s) such as a microprocessor coupled to memory. . . . The memory may store, for example, instructions executable on the processors for a vehicle payment application.”  Gaudin, Col. 7, ll. 60–63, 66–67 to Col. 8, l. 1.  Gaudin also discloses that “In some embodiments, the vehicle payment system may include electronic circuitry proximately attached to the exterior of the vehicle, such as a door panel, fuel cap, etc.  In such embodiments, the vehicle head unit may communicate with the electronic circuitry via a first short-range communication link such as Bluetooth, for example.  The ecteronic circuitry may in turn communicate with the POS terminal, via a second very short-range communication link such as Near field Communication, high frequency, RFID, etc.”  Gaudin, Col. 5, ll. 42-
a .  Gaudin discloses “In some embodiments, the vehicle payment system may include electronic circuitry proximately attached to the exterior of the vehicle, such as a door panel, fuel cap, etc.  In such embodiments, the vehicle head unit may communicate with the electronic circuitry via a first short-range communication link such as Bluetooth, for example.  The ecteronic circuitry may in turn communicate with the POS terminal, via a second very short-range communication link such as Near field Communication, high frequency, RFID, etc.”  Gaudin, Col. 5, ll. 42-59.

Gaudin teaches transmitting from a vehicle, via a communication system mounted on the vehicle chassis, a “token representing financial data . . . via short-range communication link 120 (or radio frequency link) to the POS terminal 20.”  However, Gaudin does not specifically disclose “a sound generator; the sound generator is configured as an ultrasonic sound generator adapted to generate the one or more sound signals having ultrasonic frequencies, wherein the ultrasonic sound generator is an ultrasonic parking device configured for determining distance between the transportation vehicle and an obstacle” but Bartylla discloses both.  Bartylla, Ultrasonic sensor and device and method for measuring a distance between a vehicle and an obstacle, U.S. Pub. No. 2015/0124564, teaches a vehicle equipped with ultrasonic sensors that include a piezo element.  The piezo element generates an ultrasonic sound signal to assist a parking operation.  Bartylla, [0002]-[0003] (“Ultrasonic sensors are believed to be understood in 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the vehicle of Gaudin to include ultrasonic piezo sensors to generate and transmit ultrasonic sound signals, as taught by Bartylla, in order to assist the driver with parking (See Bartylla paragraph [0002]).
	

Gaudin/Bartylla teaches a vehicle with a communication system mounted on the vehicle chassis that generates signals to perform a wireless payment transaction with a POS and includes ultrasonic sensors with a piezo element to generate ultrasonic sound waves to assist with parking.  However, Gaudin/Bartylla do not specifically disclose that the communication system mounted on the vehicle to perform a wireless payment transaction with a POS is a sound generator and “wherein the one or more sound signals include a token having a signature enabling verification that the token remains unaltered,” but Atsmon discloses both.  Atsmon, Physical Presence Digital Authentication System, U.S. Pub. No. 2010/0256976, teaches a card equipped with a transducer, constructed from a piezo element, to send, by ultrasonic sound waves, data that includes a digital signature for authentication.  Atsmon, [0174] and [0640] (“the output unit physically creates the transmitted signal.  It is preferably made from a metal plate with a piezo material on it.  Being very thin, these transducers produce the required intensity at the ultrasonic frequencies.”.  “The digital certificate contains the user’s name, serial number, expiration dates, a 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the external output unit of Atsmon for the external output circuitry of Gaudin.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Further, the use of ultrasonic data transmission has many advantages including the advantage of being played and received using standard speakers and microphones across the entire ecosystem of sound.  This results in more cost-efficient deployment and management because devices can transmit data across devices, by bypassing performance and cost disadvantage of RF (see NPL “How Ultrasonic Data Transmission Compares to RF Protocols).  Furthermore, both the parking sensors of Bartylla and the external output unit of Atsmon consist of piezo elements used to create ultrasonic sound signals.  Therefore it would be obvious to one of ordinary skill in the art to use the ultrasonic piezo element of Bartylla to send the payment data as well as assist with parking in order to utilize existing vehicle hardware to perform 

Regarding claim 2. Claim 2 depends from claim 1 and, accordingly, imports the same obviousness rejection for claim 1.  However, Gaudin teaches the additional limitations of Claim 2:
wherein the token includes a payload for communication to one or more infrastructure devices. Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.
  
Regarding claim 3. Claim 3 depends from claim 2 and, accordingly, imports the same obviousness rejection for claim 2.  However, Gaudin teaches the additional limitations of Claim 3:
wherein the payload includes payment information. Again, Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 4. Claim 4 depends from claim 2 and, accordingly, imports the same obviousness rejection for claim 2.  However, Atsmon teaches the additional limitations of Claim 4:
wherein the token is encrypted to conceal the payload from unauthorized access.  For example, Atsmon teaches that “[t]he microcontroller employs the algorithm in the encryption portion of the software to calculate this Series.”  Atsmon further explains, however, that what is actually transmitted is “the concatenation of the 64-bit Series which is a DES3 encrypted number and the unencrypted 32-bit Individual ID, which results in a 96-bit number.”  Atsmon, at [0216]–[0217].
A person of ordinary skill in the art would be motivated to combine the teachings of Gaudin/Bartylla with Atsmon to send signals that are encrypted for purposes of security.  Gaudin generally sends tokenized payment information for security, but Atsmon sends encrypted information “because data [that] is encrypted through the entire link of the sales chain (from 

Regarding claim 7. Claim 7 depends from claim 1 and, accordingly, imports the same obviousness rejection for claim 1.  However, Atsmon teaches the additional limitations of Claim 7:
The transportation vehicle of claim 1, wherein the sound generator means includes a sound receiver for receiving sound signals. For example, Atsmon that “[t]he electronic card 10 is equipped with reception circuitry, microprocessor circuitry, memory, and a microphone to receive and process the sound waves.”  Atsmon, at [0133].  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 8. Claim 8 depends from claim 7 and, accordingly, imports the same obviousness rejection for claim 7.  However, Atsmon teaches the additional limitations of Claim 8:
wherein the sound receiver receives inbound sound signals from one or more infrastructure devices and communicates the inbound sound signals to the communication system. For example, Atsmon teaches that in one of embodiment “the electronic card 10 can be used by the user to interact with almost any infrastructure electronic device,” that the “infrastructure devices can deliver data to the electronic card. see also id. at FIG. 4(A).   
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 9. Claim 9 depends from claim 7 and, accordingly, imports the same obviousness rejection for claim 7.  However, Bartylla teaches the additional limitations of Claim 9:
wherein the sound receiver is an ultrasonic parking sensor for detecting distance of the transportation vehicle from an obstacle.  Bartylla teaches, for example, that the ultrasonic sensor, “which is used for distance measurement between vehicles and obstacles, for example, to assist a parking operation,” receives acoustic signals.  Bartylla, at [0002], [0003], [0034].  
A person of ordinary skill in the art would have been motivated to combine the teachings of Gaudin and Atsmon with Bartylla.  As discussed above, a person of ordinary skill in the art would be motivated to send payment tokens, according to the teachings of Gaudin, See Bartylla, [0002] (“By applying the so-called trilateration principle, by way of comparison of the signals received by the emitting sensor itself (direct echo) and the signals received by adjacent sensors (cross echo), the position of the obstacle within the sensor plane may also be determined, in addition to the distance.”).  Thus, a person of ordinary skill in the art would be motivated to combine the teachings of Gaudin and Atsmon with Bartylla to arrive at a vehicle that can ultrasonically sense objects while at the same time using the equipped ultrasonic sensors to securely send and receive payment tokens ultrasonically.  Additionally, Atsmon even motivates a person of ordinary skill in the art to use existing equipment to send and receive sound signals.  Atsmon, [0015].  And finally, because Atsmon and Bartylla disclose the same structure for an ultrasonic generator, compare Atsmon, [0174], with Bartylla, [0010], a person of ordinary skill in the art would have been able to combine the references with a high expectation of success.  

Regarding Claim 11. Claim 11 depends from claim 10 and, accordingly, imports the same obviousness rejection for claim 10.  However, Gaudin teaches the additional limitations of Claim 11:
wherein the token includes a payload for communication to one or more infrastructure devices.  Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 12. 
wherein the payload includes payment information. Again, Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 13. Claim 13 depends from claim 11 and, accordingly, imports the same obviousness rejection for claim 11.  However, Atsmon teaches the additional limitations of Claim 13:
wherein the token is encrypted to conceal the payload from unauthorized access. For example, Atsmon teaches that “[t]he microcontroller employs the algorithm in the encryption portion of the software to calculate this Series.”  Atsmon further explains, however, that what is actually transmitted is “the concatenation of the 64-bit Series which is a DES3 encrypted number and the unencrypted 32-bit Individual ID, which results in a 96-bit number.”  Atsmon, at [0216]–[0217].
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 16. Claim 16 depends from claim 10 and, accordingly, imports the same obviousness rejection for claim 10.  However, Atsmon teaches the additional limitations of Claim 16:
wherein the sound generator includes a sound receiver for receiving sound signals. For example, Atsmon that “[t]he electronic card 10 is equipped with reception circuitry, 
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 17. Claim 17 depends from claim 16 and, accordingly, imports the same obviousness rejection for claim 16.  However, Atsmon teaches the additional limitations of Claim 17:
wherein the sound receiver receives inbound sound signals from one or more infrastructure devices and communicates the inbound sound signals to the communication system.  For example, Atsmon teaches that in one of embodiment “the electronic card 10 can be used by the user to interact with almost any infrastructure electronic device,” that the “infrastructure devices can deliver data to the electronic card. . . . via sound waves,” and that the “card 10 is equipped with reception circuitry, . . . [including] a microphone to receive and process the sound waves.”  Atsmon, at [0132], [0133].  Atsmon further explains that the reception unit “detect[s] the transducer’s response to audio signals, amplify[ies] the transduced signals, filter[s] them, and pass[e] them to the microcontroller’s A/D for digital processing.  Atsmon, at [0240]; see also id. at FIG. 4(A).   


Regarding claim 18. Claim 18 depends from claim 17 and, accordingly, imports the same obviousness rejection for claim 17.  However, Bartylla teaches the additional limitations of Claim 18:
wherein the sound receiver is an ultrasonic parking sensor for determining distance between the transportation vehicle and an obstacle.  Bartylla teaches, for example, that the ultrasonic sensor, “which is used for distance measurement between vehicles and obstacles, for example, to assist a parking operation,” receives acoustic signals.  Bartylla, at [0002], [0003], [0034].  
A person of ordinary skill in the art would have been motivated to combine the teachings of Gaudin and Atsmon with Bartylla.  As discussed above, a person of ordinary skill in the art would be motivated to send payment tokens, according to the teachings of Gaudin, ultrasonically, according to the teachings of Atsmon for purposes of added security.  Gaudin teaches sending tokens through short-range communication to limit eavesdropping, and Atsmon teaches that ultrasonic sound signals are inaudible and, thus, less subject to detection.  Bartylla teaches affixing at least four ultrasonic sensors in the bumper of a vehicle and using the sensors to simultaneously or at very short time intervals emit and receive ultrasonic signals.  Bartylla, [0005].  A person of ordinary skill in the art would be motivated to combine Gaudin and Atsmon with Bartylla because doing so would improve the vehicle’s ability to detect objects using See Bartylla, [0002] (“By applying the so-called trilateration principle, by way of comparison of the signals received by the emitting sensor itself (direct echo) and the signals received by adjacent sensors (cross echo), the position of the obstacle within the sensor plane may also be determined, in addition to the distance.”).  Thus, a person of ordinary skill in the art would be motivated to combine the teachings of Gaudin and Atsmon with Bartylla to arrive at a vehicle that can ultrasonically sense objects while at the same time using the equipped ultrasonic sensors to securely send and receive payment tokens ultrasonically.  Additionally, Atsmon even motivates a person of ordinary skill in the art to use existing equipment to send and receive sound signals.  Atsmon, [0015].  And finally, because Atsmon and Bartylla disclose the same structure for an ultrasonic generator, compare Atsmon, [0174], with Bartylla, [0010], a person of ordinary skill in the art would have been able to combine the references with a high expectation of success.  

Regarding claim 20. Claim 20 depends from claim 19 and, accordingly, imports the same obviousness rejection for claim 19.  However, Gaudin teaches the additional limitations of Claim 20:
wherein the token includes a payload for communication to one or more infrastructure devices.  Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 21. Claim 21 depends from claim 20 and, accordingly, imports the same obviousness rejection for claim 20.  However, Gaudin teaches the additional limitations of Claim 21:
wherein the payload includes payment information. Again, Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 22. Claim 22 depends from claim 20 and, accordingly, imports the same obviousness rejection for claim 20.  However, Atsmon teaches the additional limitations of Claim 22:
wherein the token is encrypted to conceal the payload from unauthorized access. For example, Atsmon teaches that “[t]he microcontroller employs the algorithm in the 

A person of ordinary skill in the art would be motivated to combine the teachings of Gaudin/Bartylla with Atsmon to send signals that are encrypted for purposes of security.  Gaudin generally sends tokenized payment information for security, but Atsmon sends encrypted information “because data [that] is encrypted through the entire link of the sales chain (from electronic card to PC to merchant and back), the purchasing mechanism is more secure.” Atsmon, [0703].  
Regarding claim 25. Claim 25 depends from claim 19 and, accordingly, imports the same obviousness rejection for claim 19.  However, Atsmon teaches the additional limitations of Claim 25:
wherein the communication system includes a sound receiver for receiving sound signals. For example, Atsmon that “[t]he electronic card 10 is equipped with reception circuitry, microprocessor circuitry, memory, and a microphone to receive and process the sound waves.”  Atsmon, at [0133].  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 26. Claim 26 depends from claim 25 and, accordingly, imports the same obviousness rejection for claim 25.  However, Atsmon teaches the additional limitations of Claim 26:
wherein the sound receiver receives inbound sound signals from one or more infrastructure devices and communicates the inbound sound signals to the communication system. For example, Atsmon teaches that in one of embodiment “the electronic card 10 can be used by the user to interact with almost any infrastructure electronic device,” that the “infrastructure devices can deliver data to the electronic card. . . . via sound waves,” and that the “card 10 is equipped with reception circuitry, . . . [including] a microphone to receive and process the sound waves.”  Atsmon, at [0132], [0133].  Atsmon further explains that the reception unit “detect[s] the transducer’s response to audio signals, amplify[ies] the transduced signals, filter[s] them, and pass[e] them to the microcontroller’s A/D for digital processing.  Atsmon, at [0240]; see also id. at FIG. 4(A).   
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin/Bartylla with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 27. 
wherein the sound receiver is an ultrasonic parking sensor for detecting distance of the transportation vehicle from an obstacle. Bartylla teaches, for example, that the ultrasonic sensor, “which is used for distance measurement between vehicles and obstacles, for example, to assist a parking operation,” receives acoustic signals.  Bartylla, at [0002], [0003], [0034].  
A person of ordinary skill in the art would have been motivated to combine the teachings of Gaudin and Atsmon with Bartylla.  As discussed above, a person of ordinary skill in the art would be motivated to send payment tokens, according to the teachings of Gaudin, ultrasonically, according to the teachings of Atsmon for purposes of added security.  Gaudin teaches sending tokens through short-range communication to limit eavesdropping, and Atsmon teaches that ultrasonic sound signals are inaudible and, thus, less subject to detection.  Bartylla teaches affixing at least four ultrasonic sensors in the bumper of a vehicle and using the sensors to simultaneously or at very short time intervals emit and receive ultrasonic signals.  Bartylla, [0005].  A person of ordinary skill in the art would be motivated to combine Gaudin and Atsmon with Bartylla because doing so would improve the vehicle’s ability to detect objects using ultrasonic sensors.  See Bartylla, [0002] (“By applying the so-called trilateration principle, by way of comparison of the signals received by the emitting sensor itself (direct echo) and the signals received by adjacent sensors (cross echo), the position of the obstacle within the sensor plane may also be determined, in addition to the distance.”).  Thus, a person of ordinary skill in the art would be motivated to combine the teachings of Gaudin and Atsmon with Bartylla to arrive at a vehicle that can ultrasonically sense objects while at the same time using the equipped ultrasonic sensors to securely send and receive payment tokens ultrasonically.  Additionally, Atsmon even motivates a person of ordinary skill in the art to use existing equipment to send and receive sound signals.  Atsmon, [0015].  And finally, because Atsmon and Bartylla disclose the same structure for an ultrasonic generator, compare Atsmon, [0174], with Bartylla, [0010], a person of ordinary skill in the art would have been able to combine the references with a high expectation of success.  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	Foreign reference CN 105678536 A to Wang teaches a system and method that transmits payment information via ultrasonic sound waves.  Foreign reference DE 102018213904 B3 to Bieger teaches an ultrasonic vehicle transmitter that sends a token in acoustic signal.  US Patent No. US 6526335 B1 to Treyz teaches a vehicle that can perform wireless payment transactions.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685